      Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 1 of 20



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                 BROWNSVILLE DIVISION

    RUBEN GUTIERREZ,                         §
         Plaintiff,                          §
                                             §
    v.                                       § CIVIL ACTION NO. 1:19-cv-185
                                             §         *Death Penalty Case*
    LUIS SAENZ, Cameron County District      §
    Attorney, FELIX SAUCEDA, JR..,           §
    Chief, Brownsville Police Department,    §
    BRYAN COLLIER, Executive Director        §
    of the Texas Department of Criminal      §
    Justice, BOBBY LUMPKIN, Director         §
    of the Texas Department of Criminal      §
    Justice–Correctional Institutions        §
    Division, and BILLY LEWIS,               §
    Warden of the Huntsville Unit,           §
             Defendants.                     §
       ________________________________________________________________________
         DEFENDANTS BRYAN COLLIER, BOBBY LUMPKIN, AND BILLY LEWIS’ RESPONSE TO
            PLAINTIFF’S MOTION TO STRIKE LORIE DAVIS’S DECLARATION [ECF NO. 114]


        Plaintiff Gutierrez moved the court to strike the declaration1 of Lorie Davis on the basis

that it constitutes a sham affidavit, that it was produced the morning after the discovery deadline,

and that it was created after Ms. Davis was deposed. ECF No. 114. Defendants herein respond.

The court should deny Plaintiff’s motion because (1) the declaration is consistent with prior

testimony and merely expounds on the same issues that Plaintiff has had ample opportunity to

explore in discovery; (2) the declaration was timely and promptly disclosed, and Plaintiff fails to

demonstrate harm or prejudice from the alleged one-night delay in disclosure; and (3) there is no

legal authority for Plaintiff’s assertion that former Defendant Lorie Davis was required to create

her declaration earlier in the litigation.



1       The terms “declaration” and “affidavit” are used interchangeably herein. Lorie Davis’s declaration is
signed and notarized testimony made under oath.
    Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 2 of 20




               I.      The Declaration Does Not Constitute a Sham Affidavit.

A.    Lorie Davis’s Declaration is not a sham affidavit because it is consistent with prior
testimony and merely expounds on that testimony.

       The sham affidavit doctrine provides a “party may not manufacture a dispute of fact

merely to defeat a motion for summary judgment”. Doe ex rel. Doe v. Dallas Indep. Sch. Dist., 220

F.3d 380, 386 (5th Cir. 2000). This is because, if “a party who has been examined at length on

deposition could raise an issue of fact simply by submitting an affidavit contradicting his own

prior testimony”, “the utility of summary judgment as a procedure for screening out sham issues

of fact” would be greatly diminished. Id. (quoting Perma Research & Dev. Co. v. Singer Co., 410 F.2d

572, 578 (2d Cir. 1969)). A party is not entitled to use a declaration “that impeaches, without

explanation, sworn testimony” to defeat summary judgment. S.W.S. Erectors, Inc. v. Infax, Inc., 72

F.3d 489, 495 (5th Cir. 1996).

       Merely supplementing testimony, rather than contradicting it, is not a basis to exclude

evidence under the sham affidavit rule. Doe ex rel. Doe v. Dall. Indep. Sch. Dist., 220 F.3d 380, 386

(5th Cir. 2000). “When an affidavit merely supplements rather than contradicts prior [ ] testimony,

the court may consider the affidavit when evaluating genuine issues . . . .” S.W.S. Erectors, Inc., 72

F.3d at 496 (citing Clark v. Resistoflex Co., 854 F.2d 762, 766 (5th Cir. 1988)). A declaration

permissibly supplements an earlier statement if it merely “clarifie[s] or amplifie[s] the facts by

giving greater detail or additional facts not previously provided in the deposition.” Id.; see also

Winzer v. Kaufman Cnty., 916 F.3d 464, 472&73 (5th Cir. 2019) (concluding that the district court

abused its discretion by striking defendant’s affidavit under the sham affidavit doctrine, because

while the affidavit significantly supplemented the prior testimony factually, it contradicted

nothing).
    Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 3 of 20




       The sham-affidavit rule is applied sparingly and may be invoked only where there is some

inherent inconsistency between a summary judgment affidavit and a deposition. Axxiom Mfg., Inc.

v. McCoy Invs., Inc., 846 F.Supp.2d 732, 749–50 (S.D. Tex. 2012). The key element under the sham

affidavit doctrine is that the testimony must be directly inconsistent and without explanation of

the inconsistency. S.W.S. Erectors, Inc., 72 F.3d at 496. Otherwise, the affidavit is simply additional

testimony. “To trigger the sham affidavit rule, the Court must find that the inconsistency between

the [two forms of testimony] is clear and unambiguous enough to justify striking the subsequent

declaration. Jennings v. Brazoria Cnty., No. 3:17–CV–00243, 2018 WL 7625012, at *8 (S.D. Tex.

Dec. 12, 2018). The ‘sham’ element is entirely absent from Ms. Davis’s declaration, because it is

consistent with her prior testimony and merely expounds upon it. S.W.S. Erectors, Inc., 72 F.3d at

496 (stating that an affidavit is considered to merely supplement the deposition where it “simply

clarified or amplified the facts by giving greater detail or additional facts not previously provided

in the deposition”).

       The sham affidavit doctrine prevents a party who has been deposed from introducing an

affidavit that contradicts that person’s deposition testimony without explanation because “a

nonmoving party may not manufacture a dispute of fact merely to defeat a motion for summary

judgment.” Id. The Fifth Circuit has noted that not “every discrepancy” between a deposition and

affidavit should result in exclusion of the affidavit and that slightly inconsistent affidavits may

“explain certain aspects of [a party’s] deposition testimony.” Kennett-Murray Corp. v. Bone, 622 F.2d

887, 894 (5th Cir. 1980).

       Black’s Law Dictionary defines “inconsistent” as mutually repugnant or contradictory;

contrary, the one to the other, so that both cannot stand, but the acceptance or establishment of

the one implies the abrogation or abandonment of the other. Black’s Law Dictionary (2d ed.). If
    Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 4 of 20




both can be true, then they cannot be said to be inconsistent. If the deposition testimony and the

declaration statements that Plaintiff identifies are not clearly and unambiguously inconsistent, then

the sham affidavit doctrine cannot apply.

       1.      Ms. Davis’s Testimony Regarding Disruptions During Execution
               Procedures is Consistent Across Her Depositions and Declaration.

       Plaintiff alleges that Lorie Davis’s declaration attempts to “rehabilitate” her deposition

testimony by expounding on instances in which there have been disruptions during execution

procedures. ECF No. 114 at 4–5. Plaintiff points out that Ms. Davis testified that she was not

aware of any instances of disruptions during executions that involved members of the clergy. But

her declaration lists instances of disruptions during executions involving individuals who are not

members of the clergy, such as the offenders’ family members. These two pieces of testimony are

clearly not inconsistent because both are true: While Ms. Davis is not aware of disruptions

involving clergy, she is aware of disruptions involving non-clergy. Accordingly, these pieces of

testimony identified by the Plaintiff cannot support a sham affidavit finding.

       Additionally, in both of Lorie Davis’s depositions (in Murphy and in Gutierrez), Plaintiffs’

counsel were insistent in limiting their questions about disruptions to only those caused by clergy.

See, e.g. ECF No. 109-1 at A159–160 (Depo. of Lorie Davis in Gutierrez v. Saenz) (asking Ms. Davis

whether she was aware of incidents wherein a TDCJ-employed chaplain caused a security problem in

an execution); ECF No. 109-1 at A-295–296 (Depo. of Lorie Davis in Murphy v. Collier) (“Q: But

this question, I’m asking you specifically about any clerical persons who were witnesses, and I

would assume that these would be the condemned person’s spiritual advisor.…?”) Plaintiffs’

counsel in both Murphy and this case limited their questions only to incidents involving clergy,

because they believe only those incidents would be relevant to the security concerns at issue in the

two cases. See ECF No. 114 at 4–5 (arguing that disruptions during executions that did not involve
    Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 5 of 20




members of the clergy are not relevant). Neither counsel in the two depositions asked Ms. Davis

whether there were disruptions involving persons who were not clergy. In fact, when Ms. Davis

attempted to answer these questions by identifying examples of disruptions involving individuals

who were not members of the clergy, Plaintiff’s counsel clarified that he was not asking about

those incidents. ECF No. 109-1 at A-293 (Davis Depo. at 44:1–15). Accordingly, Ms. Davis was

not given the opportunity to list these instances of disruptions during her previous depositions

because of Plaintiff’s counsel’s deficient questioning and affirmative avoidance of Ms. Davis’s

testimony regarding these incidents. In other words, Plaintiffs’ counsel had the opportunity to

inquire as to Ms. Davis’s knowledge of instances of disruptions, but they did not want to hear

about incidents that did not involve members of the clergy. In contrast, Defendants assert that all

security disruptions arising during execution procedures are relevant to the security concerns at

issue in this case. Ms. Davis is entitled to expound on those issues she believes to be relevant in

her declaration and expounding on previous testimony will not support a sham affidavit finding.

       2.      Ms. Davis’s Testimony Regarding Her Consideration and Ultimate
               Rejection of Potential Less Restrictive Alternatives is Consistent Across her
               Depositions and Declaration.

       Plaintiff further complains that the following declaration statement and prior deposition

testimony are inconsistent:

       Declaration: “Because there is no scenario where the TDCJ could safely or securely allow
       non-TDCJ employees in the execution chamber, the only choice was to restrict the
       execution chamber to only the Huntsville Unit Warden and the CID Director or their
       designees.” ECF No. 110-16 at 2.

       Deposition Testimony: ECF No. 109-1 at A220-A222. Plaintiff alleges that Ms. Davis
       testified during her deposition that she had not considered certain vetting procedures as
       possible means of safely accommodating clergy members in the execution chamber. ECF
       No. 114 at 5, citing to three pages of Ms. Davis’s deposition testimony—ECF No. 109-1
       at A220-A222.
    Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 6 of 20




A review of that portion of the deposition demonstrates that Plaintiff’s representation of that

testimony is inaccurate. During the cited portion of Ms. Davis’s deposition, she was asked whether

she considered several possible requirements for spiritual advisors that could be utilized for vetting

them prior to allowing them in the execution chamber. Specifically, Ms. Davis testified that she

did consider requiring background checks for spiritual advisors (A-220:2–4); she did not consider

requiring curriculum vitae from spiritual advisors (A-220:10–13); she wasn’t sure whether she

discussed requiring “other documents” (A-221:1–6); she testified that spiritual advisors were

already required to provide credentials or endorsement letters from their faith, but that requiring

them to prove a certain level or frequency of active participation in faith was not something she

believed is required or could be required (A-221:14–25; A-222:1–2); she did not consider a

requirement for letters of recommendation for spiritual advisors (A-222:8–12); she did not recall

whether she specifically discussed a requirement for “references” (A-222:13–15); Ms. Davis

testified that spiritual advisors are already required to provide an endorsement or credential from

their faith (A-222:16–24); she did consider a requirement that consideration be given to the length

of interaction that a spiritual advisor had had with the offender that was choosing them, and that

she did consider subjecting spiritual advisors to an interview (A-223:1–15); and she did consider

a requirement that spiritual advisors submit to an interview (A-223:17–21).

       It is unclear in what way Plaintiff asserts Ms. Davis’s deposition testimony is inconsistent

with her declaration statement. Indeed, both can be and are true: Ms. Davis considered various

possible vetting requirements for spiritual advisors, but ultimately rejected them and determined

that there is “there is no scenario where the TDCJ could safely or securely allow non-TDCJ

employees in the execution chamber.”
     Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 7 of 20




       Plaintiff has not identified any inconsistent statements between Ms. Davis’s deposition

testimony and her declaration. Accordingly, the severe sanction of striking Ms. Davis’s declaration

under the sham affidavit doctrine would be an abuse of discretion.

B.     The Sham Affidavit Doctrine Does Not Apply Where the Court’s Standard of
       Review Includes Making Credibility Determinations and Weighing the Evidence.

       In addition to the fact that Lorie Davis’s declaration is consistent with her deposition

testimony and other discovery responses, the sham affidavit doctrine applies only where the

summary judgment standard is applicable. No party has moved for summary judgment in this

case, and the Supreme Court’s order for the district court to make a determination of the security

issues requires this Court to weigh the evidence.

       The purpose of the sham affidavit doctrine is to prevent parties from raising factual

disputes by purposely submitting contradicting evidence. This is because at the summary judgment

stage, the court is not permitted to weigh conflicting evidence. Anderson v. Liberty Lobby, Inc. 477

U.S. 242, 249 (1986). Rather, if conflicting evidence arises in the summary judgment context, the

court must simply deny summary judgment based on the existence of a material factual dispute.

Id. However, the current briefs before the Court are not motions for summary judgment. Neither

party has moved for summary judgment. Rather, the Supreme Court requested that the district

court make a determination of the security problems. While the standard of review is unclear given

the unique procedural posture of the briefing in this case, the district court’s determination will

not be whether to grant or deny summary judgment for any party. Defendants presume that in

order to make the determination requested by the Supreme Court, the district court will make

credibility determinations and weigh the evidence submitted by the parties, although such review

would not be proper in the summary judgment context. Accordingly, application of the sham

affidavit rule to avoid a factual dispute would serve no purpose in the instance proceedings.
     Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 8 of 20




Rather, the court should weigh the evidence including any competing evidence presented by the

parties. There is no precedent for applying the sham affidavit doctrine outside the summary

judgment context.

     II.       The Declaration Should Not Be Excluded Based on Untimely Disclosure.
A.         Disclosure was Timely, Prompt, and Reasonable.
           Lorie Davis’s declaration was executed on August 19, 2020, sometime following the

conclusion of her deposition. It did not exist prior to her deposition, and therefore could not have

been produced prior to her deposition. A copy of the Declaration was disclosed to Plaintiff within

two and a half days of its creation. Rule 26(e)(1) requires parties to supplement their initial

disclosures “in a timely manner.” Fed. R. Civ. P. 26(e)(1)(A). Rule 26(e) “does not limit the time

for supplementation of prior disclosures to the discovery period.” In re Sambrano, 440 B.R. 702,

710 (U.S.B.C. Tex. Nov. 29, 2010). Other voluminous documents were also prepared and

disclosed along with Ms. Davis’s declaration in Defendants’ second supplemental disclosures, and

counsel were occupied preparing for and presenting Billy Hirsch for deposition on August 21,

2020. The process of disclosing a document cannot be instantaneous; the document is transmitted

from the client to litigation counsel, the document must be reviewed and assessed for potential

confidentiality issues, and all of the documents being supplemented must then be Bates numbered

and indexed. Disclosing a document to opposing counsel within two and one half days of its

creation is reasonable and timely.

           Federal Rule of Civil Procedure (“Rule”) 26(e) requires that a party “supplement or correct

its disclosure or response in a timely manner.” Fed. R. Civ. P. 26(e)(1)(A); see also id. at 2007

Amendment advisory committee’s note. The rule does not state or imply that the obligation to

supplement ceases with the passage of the discovery deadline; the duty to supplement lingers on
    Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 9 of 20




without subsequent solicitation. See TransFirst Holdings, Inc. v. Phillips, 2008 WL 11350055 (N.D

Tex. Aug. 14, 2008). There would be no reason for the parties to have a duty to continue to

supplement disclosures beyond the discovery date, if disclosure after the discovery deadline were

a basis to exclude everything thereafter supplemented.

       As the sole authority to support striking the declaration as untimely, Plaintiff cites to MGM

Well Servs. v. Mega Lift Sys., LLC, 2007 U.S. Dist. LEXIS 5005, *16 (S.D. Tex. Jan. 24, 2007). MGM

is highly distinguishable from the circumstances of this case, however. In MGM, for example, the

court issued an order specifically imposing on the parties the “duty to supplement or correct its

disclosures immediately if the party obtains information on the basis of which it knows that the

information disclosed was either incomplete or incorrect when made, or is no longer complete or

true.” Unlike the specific court order in MGM, Defendants here are governed by Rule 26(e), which

requires a party supplement disclosures in a timely manner; not immediately and not

instantaneously. Additionally, in MGM the court issued an order requiring very specific disclosures

particular to the patent issues raised in that case. The defendants in MGM were months beyond

the court-ordered deadline to disclose the existence of an allegedly similar technology system that

was the subject of the alleged patent violation. The plaintiffs in MGM, therefore, were unable to

prepare their case regarding an entire patent violation scheme. Such prejudice and surprise are not

present in the instant case since Ms. Davis’s declaration merely expounds on her prior testimony

and offers no new factual assertions that were not offered in prior testimony and throughout

Defendants’ discovery responses. Had Plaintiff’s counsel allowed Ms. Davis to testify about

disruptions in the execution chamber caused by non-clergy members, there likely would have been

no need for a declaration. When her deposition testimony was limited by Plaintiff’s counsel to
     Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 10 of 20




responding only to the specific questions asked, , Ms. Davis chose to offer her personal knowledge

in her own words in the form of an affidavit.

B.      It is not Clear that the Discovery Period had Passed, and the Duty to Continue to
        Supplement Disclosures had not Passed.
        Disclosure was made to Plaintiff before 10:00 a.m. C.S.T. on August 22, 2020. The

discovery deadline was August 21, 2020, however, Plaintiff filed a motion to extend the discovery

period in order to conduct additional discovery. Plaintiff’s motion was granted, and the Court

allowed Plaintiff to conduct additional discovery through September 8, 2020. ECF No. 99. Despite

Plaintiff’s request to extend the discovery deadline to require Defendants to continue to produce

documents, he now asks the Court to strike documents that were disclosed during that extended

discovery period.

C.      Plaintiff Cannot Show Bad Faith to Justify the Sanction of Striking Evidence.
        Whether the Court determines that Lorie Davis’s declaration was produced one-day late

after the applicable discovery deadline (August 21st) or it was timely produced within the extended

discovery deadline that Plaintiff requested (September 22nd), the Declaration should not be

stricken because (1) Plaintiff cannot show that Defendants acted in bad faith; (2) Plaintiff has not

shown that he suffered unfair prejudice or harm as a result of receiving the Declaration on the

morning after the close of discovery; and (3) the duty to supplement disclosures under Rule 26

continues beyond the discovery period. Fed. R. Civ. P. 26(e).

        Sanctioning Defendants by striking Lorie Davis’s declaration requires a showing of bad

faith. See In re Complaint of C.F. Bean LLC, 841 F.3d 365, 374 (5th Cir. 2016) (reversing a trial court’s

order striking an expert disclosure made after the disclosure deadline because there was no

evidence of bad faith); Verzwyvelt v. St. Paul Fire & Marine Ins., 204 F.R.D. 309, 311 (W.D. La.

2001) (holding that exclusion of evidence was inappropriate in part because defendants showed
     Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 11 of 20




“a lack of organization” but “no bad faith” in failure to timely disclose expert report). Lorie Davis’s

Declaration was not intentionally withheld until the morning after the close of discovery.

Defendants’ second supplemental disclosures, which were sent on the morning of August 22,

2020, were intended to be sent on the afternoon of August 21, 2020, but for a miscommunication

between undersigned counsel and her legal assistant. The miscommunication was that the legal

assistant was awaiting a final “go ahead” before emailing the second supplemental disclosures to

Plaintiff; whereas undersigned counsel believed that final approval and direction to send the

disclosures on the afternoon of August 21, 2020, had already been given. As soon as the error was

realized the next morning, undersigned counsel emailed Defendants’ second supplemental

disclosures to Plaintiff, who confirmed receipt a few minutes later.2

         Circumstances in which a party’s supplement may be considered timely filed after the

discovery deadline may include where the party is not acting in bad faith or engaging in

gamesmanship in seeking to supplement the disclosures. TransFirst Holdings, Inc v. Phillips, No. 3:06-

cv-2303, 2008 WL 11350055, at *1 (N.D. Tex. Aug. 14, 2008). An intra-office miscommunication

is the cause of the one-night delay in supplementing disclosures here. Moreover, a single night

delay in disclosure does not represent gamesmanship as it offers no strategic advantage for

Defendants or strategic disadvantage for Plaintiff.

D.       Plaintiff Fails to Demonstrate Harm or Unfair Prejudice Resulting from the One-
         Night Delay in Disclosure.



2
        Notably, Plaintiff’s counsel recently suffered a similar miscommunication in his office, serving
Defendants with their sealed filings days after they were filed, and explaining the delay as “I thought it was
happening yesterday, but it did not.” Sept. 24, 2020 Email between undersigned counsel and Matthew Lawry.
Additionally, Plaintiff filed most of his exhibits in support of his principal brief two days after the Court’s filing
deadline, shortening Defendants’ seven-day period within which to draft and file a responsive brief to five days.
ECF Nos. 111 to 111-32. As of the date of this filing, Defendants have not raised objections to these
miscommunications or delays. Defendants note the issues here merely to demonstrate that the parties have
cooperated to litigate this case, and an objection based on a one-night delay in disclosure is not warranted.
    Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 12 of 20




To the extent the Court determines that the declaration was untimely disclosed, the short delay

was harmless. To strike Lorie Davis’s declaration on the basis of untimely disclosure one day after

the close of discovery, Plaintiff must demonstrate that he suffered harm or prejudice as a result.

Plaintiff has not alleged that he was deprived of an opportunity, was prejudiced, or suffered any

other harm because he received it the morning after he should have received it. Had the intra-

office miscommunication not occurred and the Declaration had been disclosed on the afternoon

of August 21st instead of the next morning, it would have no effect–Lorie Davis had already been

deposed before the Declaration came into existence. Plaintiff had notice and opportunity to ask

Ms. Davis about disruptions in the execution chamber involving non-clergy members and declined

to do so; thus, having a copy of the Declaration for one additional night would not have allowed

the Plaintiff to conduct additional discovery relating to the affidavit.

         Lorie Davis’ declaration did not exist at the time that she was deposed on the morning of

August 19, 2020. Plaintiff cannot show that he could have used the affidavit in her deposition but

for the late disclosure.

   II.      Lorie Davis Declaration is Not Hearsay and Several Hearsay Exceptions are
                                        Applicable.

         Although Plaintiff describes the declaration as hearsay in asserting that it was untimely,

Plaintiff has not challenged any particular statement within Davis’s declaration as hearsay. ECF

No. 114 generally. To raise a proper hearsay objection, Plaintiff must challenge the specific

statements within the declaration—not merely the document as a whole. See Mendez v. Poitevent,

No. DR-13-cv-0065-AM-VRG, 2014 WL 12639318 (E.D. Tex. Sept. 30, 2014) (“If a court

determines that assertions within an affidavit are inadmissible, the court should disregard only the

inadmissible portions of a challenged affidavit instead of striking the affidavit in its entirety.”)

(citing Salas v. Carpenter, 980 F.2d 299, 304 (5th Cir. 1992)) (internal quotations omitted). Plaintiff
    Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 13 of 20




has not raised a proper hearsay objection. Moreover, in support of his briefing on the security

issue, Plaintiff appended the following statements by Lorie Davis in their entirety: Davis

deposition from Murphy v. Collier [ECF No. 109-1 at A-250]; Davis Deposition from Gutierrez v.

Saenz [ECF No. 109-1 at A-133]; and Davis’s responses to Plaintiff Murphy’s interrogatories [ECF

No. 109-6 at 987]. While each of these statements represents an out-of-court statement, Plaintiff

offered them as an opposing party’s statement. See Fed. R. Evid. 801(d)(2). As demonstrated below

in section III.B. of this response, each of these prior statements contain the same information

presented in the now-challenged declaration. The declaration is therefore appropriately offered as

a consistent statement to rebut a charge against Ms. Davis’s credibility. See Fed. R. Evid. 801(d)(1).

       Additionally, several exceptions to the rule against hearsay apply to Ms. Davis’s declaration.

The assertions made in Ms. Davis’s declaration are offered to prove her motive, intent, or plan

regarding her decision to amend the TDCJ execution policy in April 2019. Her reasoning, the

factors she considered, and security concerns are each factual details that demonstrate and support

her motive and intent in deciding to remove TDCJ-employed chaplains from the execution

chamber and to continue to exclude outside spiritual advisors from the execution chamber. See

Fed. R. Evid. 803(3).

       Ms. Davis’s declaration also constitutes a record of regularly conducted business activity

under Rule 803(6). The declaration describes acts, events, and opinions, that were otherwise

documented at the time they occurred, as evidenced by the multiple sources of the information

produced during discovery. The declaration discusses Ms. Davis’s regular business activities,

which include her statutory responsibility to oversee execution processes and create and

implement policies governing Texas’s execution process. ECF No. 110-16 at 1. Each of these

conditions is shown by the testimony of Ms. Davis. ECF No. 109-1 at A-133; ECF No. 109-6 at
       Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 14 of 20




987; ECF No. 109-1 at A-250; ECF No. 110-16. Additionally, Plaintiff cannot show Ms. Davis’s

declaration indicates a lack of trustworthiness because Plaintiff offered at least three other sources

of Ms. Davis’s sworn testimony as exhibits to his principal briefing, which are each consistent

with the challenged declaration. Fed. R. Evid. 803(6).

         Ms. Davis’s declaration also constitutes a public record under Federal Rule of Evidence

803(8). The declaration sets out Ms. Davis’s activities in her official capacity as the Director of the

TDCJ-Correctional       Institutions    Division,    including     overseeing    execution     procedures,

implementing execution policies, and the methods that she utilized to carry out those

responsibilities. See Fed. R. Evid. 803(8)(A)(i); ECF No. 110-16.

III.     A Party Is Not Obligated to Create Evidence Earlier in Litigation than it
         Becomes Necessary.
A.       The Declaration did not Exist Early Enough for Plaintiff to Utilize in Depositions,
         even if Disclosed One Night Earlier.

         Plaintiff argues that he was deprived of an opportunity to depose Lorie Davis about her

Declaration because it was produced the morning after the discovery deadline. This argument

ignores the fact the Declaration did not exist prior to Ms. Davis’s deposition. 3 Plaintiff further

asserts that he was deprived of an opportunity to depose Billy Hirsch about Ms. Davis’s

Declaration because it was not disclosed instantaneously upon its creation and in time for the

deposition of Billy Hirsch on August 21, 2020. As required by Rule 56(c)(4), Ms. Davis’s affidavit

was based on her personal knowledge. ECF No. 110-16 at 1. Billy Hirsch was deposed as TDCJ’s

30(b)(6) representative, did not and was not required to review Ms. Davis’s declaration, and was

in fact deposed about the subject-matter in Ms. Davis’s declaration that was known to the agency.


3         Lorie Davis’s final day of work with TDCJ was August 20, 2020. ECF No. 109-1 at A-438:3–6. The
timing of her execution of the declaration is merely a circumstance of her wrapping up her involvement in the
litigation before she retired.
     Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 15 of 20




ECF No. 109-1 at A-426 to A543. Ms. Davis’s declaration was not one of the 30(b)(6) topics for

which Mr. Hirsch was responsible for offering testimony, and he had not discussed her declaration

with her. See ECF No. 109-1 at A-438.

        Moreover, even if the declaration been produced one night earlier, as Plaintiff asserts was

the deadline, all depositions had been completed and no additional depositions could have

occurred. Plaintiff’s complaint, then, is not that the declaration was produced one night late, but

rather that the Defendant did not create the document earlier in the case. Plaintiff has cited no

authority, and indeed none exists, for proposition that a party must create evidence before

depositions occur, and affidavits are commonly created for exclusive use as summary judgment

evidence after the parties have conducted discovery.

B.      There is No Requirement that Defendants Present Their Evidence in the Form of
        Deposition Testimony Rather Than an Affidavit.

        Despite Plaintiff’s complaints about the Defendants’ use of an affidavit as opposed to

deposition examination, there is no requirement that Defendants’ evidence be developed in a

deposition on re-direct examination as opposed to an affidavit. The Federal Rules specifically

permit the use of affidavits or declarations, regardless of whether the declarant was also deposed.

Fed. R. Civ. P. 56(c)(4). Defendants are entitled, under the Federal Rules of Civil Procedure and

Evidence to utilize an affidavit as opposed to a deposition. “[A] party may supplement his

[previous statement] with additional, consistent facts and details via [declaration].” McArdle v. Dell

Prods., L.P., 293 F. App’x 331, 335 (5th Cir. 2008) (concluding that a party’s affidavit, created after

his deposition, was permissible evidence and that it permissibly provided additional consistent

details that had not been provided in his deposition testimony); see also Clark v. Resistoflex, Inc., 854

F.2d 762, 766–67 (5th Cir. 1988) (stating that permissible supplementation of prior testimony

through an affidavit including providing “greater detail or additional facts not previously provided
     Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 16 of 20




in the deposition”). And such strategy is particularly useful where Defendants believe the Plaintiff

has taken a deficient deposition of the witness by failing to ask about certain relevant issues or has

asked questions in an overly broad and confusing manner. See generally ECF No. 109-1 at A-133

to A-249 (noting multiple objections to deposition questions by defense counsel). Requiring the

defense to repair the Plaintiff’s deficient deposition as the only means of developing evidence is

not required by any Federal Rule or general practice in discovery.

       There is no rule of evidence or civil procedure that prevents a party from utilizing an

affidavit to support their briefing, even if that witness was also deposed. And Plaintiff’s general

complaint that it was unfair, a surprise, or prevented him from cross-examining Lorie Davis as to

each of her defenses and assertions is demonstrably incorrect. Ms. Davis’s declaration expounds

on other consistent testimony and offers her additional commentary about factual issues of which

Plaintiff had ample opportunity to explore during discovery. Each of the topics addressed in Ms.

Davis’s declaration were addressed in other forms of discovery, which Plaintiff had opportunity

and notice sufficient to develop and cross-examine. Ms. Davis’s declaration assertions, along with

other previously produced sources of the same information, can be summarized as follows:

1.     Declaration: Davis supervises every aspect of an execution. ECF No. 110-16.
       Other Sources of the Same Information: ECF No. 109-1 at A-150–152 (Davis Deposition
       from Gutierrez v. Saenz); ECF No. 110-117 at 1–3 (Davis Declaration from Murphy v. Collier).

2.     Declaration: Davis’s decision and the signing of the revised execution protocol in April
       2019. ECF No. 110-16.
       Other Sources of the Same Information: ECF No. 109-6 at A-1004–1005 (Davis’s
       responses to interrogatories nos. 18 and 19 in Murphy v. Collier); ECF No. 109-1 at A-203–
       210; A-214–223 (Davis Deposition from Gutierrez v. Saenz).

3.     Declaration: explaining what occurs on the day of execution. ECF No. 110-16
       Other Sources of the Same Information: ECF No. 110-17 at 1–3 (Davis Declaration from
       Murphy v. Collier).

4.     Declaration: explaining the training process for TDCJ-employees involved in executions.
       ECF No. 110-16.
      Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 17 of 20




        Other Sources of the Same Information: ECF No. 109-6 at A-991–993; A-999–1000
        (Davis’s responses to interrogatories nos. 5 and 12 in Murphy v. Collier); ECF No. 109-1 at
        A-276–281 (Davis Deposition from Murphy v. Collier).

5.      Declaration: explaining the vetting process and constant evaluation of TDCJ employees
        selected to aid in executions. ECF No. 110-16.
        Other Sources of the Same Information: ECF No. 109-6 at A-991–993 (Davis’s response
        to interrogatory no. 5 in Murphy v. Collier); ECF No. 109-1 at A-276–281 (Davis Deposition
        from Murphy v. Collier).

6.      Declaration: explaining why the process used for employees cannot be duplicated for non-
        TDCJ employees. ECF No. 110-16.
        Other Sources of the Same Information: ECF No. 109-6 at A-991–993 (Davis’s response
        to interrogatory no. 5 in Murphy v. Collier); ECF No. 109-1 at A-276–281 (Davis Deposition
        from Murphy v. Collier).

7.      Declaration: explaining that the execution process revolves around victims and security.
        ECF No. 110-16.
        Other Sources of the Same Information: ECF No. 110-17 at 1–3 (Davis Declaration from
        Murphy v. Collier).

8.      Declaration: describing visitation and access to spiritual advisors prior to and during an
        execution. ECF No. 110-16.
        Other Sources of the Same Information: ECF No. 109-6 at A-991–993 (Davis’s response
        to interrogatory no. 5 in Murphy v. Collier); ECF No. 110-2 (TDCJ Execution Policy
        delineating spiritual advisor access prior to and during executions); ECF No. 109-1 at A-
        301–303 (Davis Deposition from Murphy v. Collier).

9.      Declaration: opining on the risks of allowing a non-TDCJ employee in the execution
        chamber. ECF No. 110-16.
        Other Sources of the Same Information: ECF No. 109-6 at A-991–993 (Davis’s response
        to interrogatory no. 5 in Murphy v. Collier); ECF No. 110-17 at 1–3 (Davis Declaration from
        Murphy v. Collier).

10.     Declaration: describing instances of disruptions during the execution process and instances
        of security breaches involving outside volunteers. ECF No. 110-16.
        Other Sources of the Same Information: ECF No. 109-6 at A-1001–1003 (Davis’s
        responses to interrogatory nos. 15 and 16 in Murphy v. Collier); ECF No. 109-1 at A-293–
        296 (Davis Deposition from Murphy v. Collier); ECF No. 110-20 (statistical data regarding
        security breaches by volunteers); ECF No. 109-1 at A-188–190 (Davis Deposition from
        Gutierrez v. Collier).

11.     Declaration: explaining the need to quickly adapt and react to situations during the
        execution process. ECF No. 110-16.
        Other Sources of the Same Information: ECF No. 109-6 at A-991–993 (Davis’s response
        to interrogatory no. 5 in Murphy v. Collier).
    Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 18 of 20




        As demonstrated, Plaintiff had notice and knowledge of every assertion in Davis’s

declaration prior to or during Davis’s deposition, because her assertions have been repeated

throughout the discovery process. Davis’s declaration merely re-asserts the same facts and

contentions, expounding on issues Plaintiff’s counsel cut off in her deposition Plaintiff’s

complaint that he was not able to depose Ms. Davis regarding any of the subject-matter in her

declaration is simply false.

                                           Conclusion
        The sham affidavit doctrine does not apply to Lorie Davis’s declaration because Plaintiff

has not identified any statement that is clearly and unambiguously inconsistent with her prior

testimony, and because the summary judgment standard does not apply to the current proceedings

before the Court.

        Additionally, the Court should not sanction Defendants by striking Lorie Davis’s

declaration on the basis that it was disclosed approximately one night after the discovery deadline.

Given Plaintiff’s request to extend the discovery deadline beyond August 21, 2020, Plaintiff has

not shown harm or prejudice resulting from the one-night delay in disclosure and cannot show

bad faith in the one-night delay. Lastly, Plaintiff has not identified a legal basis to strike the

affidavit, nor has Plaintiff shown that Defense was required to offer the testimony through

deposition questioning. Accordingly, the Court should deny Plaintiff Gutierrez’s motion to strike

Lorie Davis’s declaration.
Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 19 of 20




                          Respectfully submitted.

                          KEN PAXTON
                          Attorney General of Texas

                          RYAN L. BANGERT
                          Deputy First Assistant Attorney General

                          DARREN L. MCCARTY
                          Deputy Attorney General for Civil Litigation

                          SHANNA E. MOLINARE
                          Chief, Law Enforcement Defense Division

                          /s/ Leah O’Leary
                          LEAH O’LEARY
                          Deputy Chief,
                          Law Enforcement Defense Division
                          Attorney in Charge
                          Texas Bar No. 24079074
                          Southern District No. 1563191
                          Leah.Oleary@oag.texas.gov

                          AMY L. PRASAD
                          Assistant Attorney General
                          Co-Counsel
                          Texas Bar No. 24037295
                          Southern District No. 563045
                          Amy.Prasad@oag.texas.gov

                          Law Enforcement Defense Division
                          OFFICE OF THE ATTORNEY GENERAL
                          P.O. Box 12548
                          Austin, Texas 78711-2548
                          (512) 463-2080 / Fax (512) 370-9814

                          ATTORNEYS FOR DEFENDANTS
                          COLLIER, LUMPKIN, AND LEWIS
   Case 1:19-cv-00185 Document 117 Filed on 10/08/20 in TXSD Page 20 of 20




                               NOTICE OF ELECTRONIC FILING

       I, LEAH O’LEARY, Assistant Attorney General of Texas, certify that I have electronically

submitted for filing a true and correct copy of the foregoing in accordance with the Electronic

Case Files system of the Southern District of Texas, on October 8, 2020.

                                             /s/ Leah O’Leary
                                             LEAH O’LEARY
                                             Assistant Attorney General



                                   CERTIFICATE OF SERVICE

       I, LEAH O’LEARY, Assistant Attorney General of Texas, certify that a true and correct

copy of the foregoing has been served on all attorneys of record by electronic notification through

the ECF system for the Southern District of Texas on October 8, 2020, to all counsel of record.


                                             /s/ Leah O’Leary
                                             LEAH O’LEARY
                                             Assistant Attorney General
